Case 1:12-cv-01511-CM Document 144 Filed 01/19/21 Page 1 of 2
Case 1:12-cv-01511-CM Document 143 Filed 01/14/21 Page i of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

me ee ee ee oe oe et ee ee x
SETHE BD. HARRIS, Acting Secretary of :
Labor, United States Department of

Labor,

Plaintifé, Civil Action No.
: 12-CV-1511 (CM) (GWG)
Vi.
JOHN VY. MCNAMBE, JR., KEVIN DUNPHY,
MANUEL FARINA, JOHN T, HALL, JOHN
HAMILTON, MICHELE SULLIVAN, JOHN
WALSH, EXHIBITION EMPLOYEES LOCAL ; ORDER
329 IT.A.T.S.E, PENSION PLAN, EXHIBITION
EMPLOYERS LOCAL 829 I1.A.T.S.E. ANNUITY
FUND, and EXHIBITION EMPLOYEES LOCAL
879 IT.A.T.S.E. VACATION FUND,

Defendants.

THIS MATTER having come before the Court on the
January 12, 2021 application of Judith P. Broach, Independent
Fiduciary of the Exhibition Employees Local 829 I.A.T.S.E,
Pension Plan (“the Pension Fund”) and the Exhibition Employees
Local 829 I.A.T.S.8. Annuity Fund (“the Annuity
Fund”) (collectively, “the Funds”), for fees for services
performed by the Independent Fiduciary and the law firm of
Stulberg & Walsh, LLP on behalf of the Funds from September 1
through November 30, 2020, and expenses incurred during saia
period, and no opposition having been filed to the application
by any party to the above-captioned action, and the Court having

reviewed the application papers; it is hereby

 
Case 1:12-cv-01511-CM Document 144 Filed 01/19/21 Page 2 of 2
Case 1:12-cv-01511-CM Document 143 Filed 01/14/21 Page 2 of 2

ORDERED, that the Independent Fiduciary and the law firm

Stulberg & Walsh, LLP shall be compensated for work performed

and expenses incurred in this matter during the months of

September through November 2020 as follows:

By the Pension
$ 788.55
$6,357.25

By the Annuity
S 758,55

$2,817.75

Dated:

January /4,

Fund:

to Stulberg & Walsh, LLP

to the Independent Fiduciary
Fund:

to Stulberg & Walsh, LLP

to the Independent Fiduciary

2021

  

 

Colleen McMahon
United States District Judge

 

 

  

ELECTRONICALLY FILED
DOC #: __.
apg

 

   

 

 

 

 

 

DATE FILED:.

 

 
